EXHIBIT 3.1 Electronic Articles of Incorporation For AHIMSA CAPITAL CORP. P10000096346 FILED November 29, 2010 Sec. Of State jshivers The undersigned incorporator, for the purpose of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: Article I The name of the corporation is: AHIMSA CAPITAL CORP. Article II The principal place of business address: 7 NO. 502 BOCA RATON, FL. US 33433 Article III The purpose for which this corporation is organized is: ANY AND ALL LAWFUL BUSINESS Article IV The number of shares the corporation is authorized to issue is: Article V The name and Flordia street address of the registered agent is: LAW OFFICES OF MICHAEL H. HOFFMAN PA 1 NO. 284 MIAMI BEACH, FL. 33139 - 1 - I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:MICHAEL H. HOFFMAN P10000096346 FILED November 29, 2010 Sec. Of State jshivers Article VI The name and address of the incorporation is: MICHAEL H. HOFFMAN 1 NO. 284 MIAMI BEACH, FL. 33139 Incorporator Signature: Michael H. Hoffman Article VII The initial officer(s) and/or director(s) of the corporation is/are: Title: P, D ELLEN J. TALLES 7, NO. 502 BOCA RATON, FL. 33433 US - 2 -
